Case 1:19-cr-20273-FAM Document 33 Entered on FLSD Docket 10/30/2019 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.        19-CR-20273-Moreno

  UNITED STATES OF AMERICA,

  -vs-

  BILL K. KAPRI,
       Defendant.
  ______________________________/
     SUPPLEMENTAL OBJECTIONS TO THE PRESENTENCE REPORT
         COMES NOW the Defendant, Bill K. Kapri, through counsel undersigned and
  Supplements his Objections to the Presentence Report as follows:
         1.     Timely Objections to the Presentence Report [PSR] were filed yesterday,
  October 30, 2019.
         2.     That the Defendant would supplement his objection as to the guideline
  calculation and has already cited United States v. James, 769 Fed. Appx. 833 (11th
  Cir. 2019).
         3.     That the Defendant would quote from James as it relates to the
  objection:
                In May 2016, James filed a third § 2255 motion, again
                arguing that he was unlawfully convicted of the firearm
                offenses. He argued that his convictions were void in light
                of United States v. Clark, 822 F.3d 1213 (11th Cir. 2016),
                where we held that an “adjudication withheld” was no
                longer considered a conviction for the purposes of applying
                the “federal criminal statues”. He argued that, as a result,
                his conviction under § 922(h)(1) must be vacated.



                                      Page 1 of     3
Case 1:19-cr-20273-FAM Document 33 Entered on FLSD Docket 10/30/2019 Page 2 of 3




                      A magistrate judge issued a Report and
               Recommendation (“R&R”), recommending that the district
               court grant James’s motion. The R&R noted that James
               had a valid “actual innocence” claim because the actions
               that he committed in 1985 that led to his nine convictions
               in 1986 had been determined by Clarke to not constitute a
               crime. It noted that James’s motion should therefore be
               construed as a writ of error coram nobis. The government
               conceded that James’s convictions were no longer valid
               and did not file an objection to the report.

                      In 2017, the district court granted James’s motion to
               vacate his conviction for receiving firearms as a convicted
               felon, construing the motion as a request for a writ of error
               coram nobis. It noted that, based on the R&R and an
               independent review of the record, James’s motion should
               be granted and his firearm convictions vacated, due to our
               decision in Clarke rendering his convictions invalid.

                             CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on the 30th day of October, 2019, I electronically
  filed the foregoing document with the Clerk of the Court using CM/ECF. I also
  certify that the foregoing is being served this day on all counsel of record listed in the
  Service List below via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not
  authorized to receive electronically Notices of Electronic Filing.
Case 1:19-cr-20273-FAM Document 33 Entered on FLSD Docket 10/30/2019 Page 3 of 3




                                   SERVICE LIST

  Mr. Bruce Brown, Esq.                    Mr. Bradford M. Cohen
  Office of the United States Attorney     Bradford Cohen Law
  500 E. Broward Blvd., 7th Floor          1132 S.E. 3rd Avenue
  Fort Lauderdale, Florida 33301           Fort Lauderdale, Florida 33316

  Danielle Sylvester-Pierre
  U.S. Probation Officer
  400 N. Miami Avenue, 9th Floor
  Miami, Florida 33128

                                           FRED HADDAD, P.A.
                                           315 S.E. 7th Street, Suite 301
                                           Fort Lauderdale, Florida 33301
                                           Tel: [954] 467-6767
                                           Fax: [954] 467-3599

                                           By:         /s/FredHaddad
                                                   FRED HADDAD
                                                   Florida Bar No. 180891
                                                   Dee@FredHaddadLaw.com




                                   Page 3 of   3
